Exhibit Bronco Drilling Company, Inc. AnnouncesThird Quarter Results OKLAHOMA CITY, November 3, 2008 (BUSINESS WIRE)—Bronco Drilling Company, Inc.,(Nasdaq/GM:BRNC), announced today financial and operational results for the three months ended September 30, 2008. Consolidated Results Revenues for the third quarter of 2008 were $73.0 million compared to $69.8 million for the second quarter of 2008 and $76.3 million for the third quarter of 2007.Net loss for the third quarter of 2008 was $0.9 million compared to net income of $4.3 million for the previous quarter and $11.1 million for the third quarter of 2007. The Company generated EBITDA of $12.9 million for the third quarter of 2008 compared to $20.6 million for the previous quarter and $28.3 million for the third quarter of 2007. The Company’s fully diluted earnings per share for the quarter ended September 30, 2008, were a loss of $0.03 based on 26.4 million shares. Results for the third quarter of 2008 were adversely affected by several non-recurring charges.These charges are primarily comprised of expenses related to the termination of the proposed merger with Allis-Chalmers Energy, Inc, the severance of our Senior VP of Rig Operations and a large workers' compensation claim.These items resulted in a pre-tax charge of approximately $9 million in the third quarter.Without these non-recurring charges, fully diluted earnings per share for the quarter would be Land Drilling Average operating land rigs for the third quarter of 2008 were 42 compared to 45 for the previous quarter and 53 for the third quarter of 2007.The decrease from the previous quarter is due to rigs being winterized and refurbished for deployment to the Bakken Shale and rigs refurbished for deployment to
